                                                                                            FILED
                                                                                   2019 May-03 AM 08:39
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

BRUCE MITCHELL NICHOLSON,                  )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No. 5:18-cv-01128-AKK-JEO
                                           )
ADAM HARRISON, et al.,                     )
                                           )
      Defendants.                          )
                                           )

                                      ORDER
      The magistrate judge entered a report on April 10, 2019, recommending the

plaintiff’s claims be dismissed without prejudice, pursuant to 28 U.S.C.

§ 1915A(b)(1), except for the plaintiff’s Fourteenth Amendment medical claims

against defendants Harrison, Shedd, Gentry, and Lee, and the plaintiff’s First

Amendment retaliation claims against defendants Gentry and Lee. Doc. 21. The

magistrate judge further recommended the plaintiff’s remaining claims be referred

back to the magistrate judge for further proceedings. Id. at 11. Although the

magistrate judge advised the plaintiff of his right to file specific written objections

within fourteen (14) days, no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report

is hereby ADOPTED and the recommendation is ACCEPTED.                       The court
ORDERS that all of the plaintiff’s claims are DISMISSED WITHOUT

PREJUDICE, pursuant to 28 U.S.C. § 1915A(b)(1), EXCEPT for the plaintiff’s

Fourteenth Amendment medical claims against defendants Harrison, Shedd,

Gentry, and Lee, and the plaintiff’s First Amendment retaliation claims against

defendants Gentry and Lee. The court further ORDERS that the remaining claims

are REFERRED to the magistrate judge for further proceedings.

      DONE the 3rd day of May, 2019.


                                    _________________________________
                                             ABDUL K. KALLON
                                      UNITED STATES DISTRICT JUDGE




                                       2
